Citation Nr: 0304249	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-03 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
granted the veteran service connection for post traumatic 
stress disorder, and assigned a noncompensable initial 
rating.  He responded with a timely Notice of Disagreement 
regarding his initial disability rating, and this appeal was 
initiated.  

In a subsequent rating decision, the veteran was awarded an 
increased initial rating, to 30 percent, for his post 
traumatic stress disorder.  However, because there has been 
no clearly expressed intent on the part of the veteran to 
limit his appeal to entitlement to a specified disability 
rating, the VA is required to consider entitlement to all 
available ratings for that disability.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. 
App. 35, 38 (1993)].  Accordingly, this issue remains in 
appellate status.  

The veteran's claim was initially presented to the Board in 
September 1999, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Prior to September 30, 1998, the veteran's post traumatic 
stress disorder was characterized by such symptoms as a 
depressed mood, intermittent ability to perform occupational 
tasks, anxiety, panic attacks occurring weekly or less often, 
chronic sleep impairment, and mild memory loss.  

3.  Subsequent to September 30, 1998, the veteran's post 
traumatic stress disorder resulted in a demonstrable 
inability to obtain or retain gainful employment.  


CONCLUSIONS OF LAW

1.  An initial rating in excess of 30 percent for the 
veteran's post traumatic stress disorder is not warranted for 
the period prior to September 30, 1998.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.130, Diagnostic Code 9411 (2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

2.  A total (100 percent) rating for the veteran's post 
traumatic stress disorder is warranted for the period 
subsequent to September 30, 1998.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 
4.130, Diagnostic Code 9411 (2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the July 1997 Statement 
of the Case, the various Supplemental Statements of the Case, 
and the April and May 2001 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at several VA medical centers in 
Florida.  Because VA medical treatment has been reported by 
the veteran, these records were obtained.  The veteran's 
private medical records from the Capital Health Plan have 
also been obtained and associated with the claims folder.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Finally, he has been afforded recent VA 
psychiatric examinations in conjunction with his claim; for 
these reasons, his appeal is ready to be considered on the 
merits.  

The veteran seeks an increased initial rating for his 
service-connected post traumatic stress disorder.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2002).  

This appeal originated in July 1996, when the veteran 
initially filed his claim for service connection for post 
traumatic stress disorder.  The provisions of the rating 
schedule for determining the disability evaluations for 
mental disorders were changed effective November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  

Because the veteran initiated his claim prior to the changes 
in the regulatory criteria, he is entitled to evaluation of 
his increased initial rating claim under both the new and the 
old criteria.  The RO afforded the veteran an additional VA 
psychiatric examination in September 2002, and reconsidered 
his claim under all applicable laws and regulations in 
October 2002; thus, a remand for reconsideration of the 
veteran's claim under the revised criteria by the agency of 
original jurisdiction is not necessary.  

Currently, the veteran's post traumatic stress disorder is 
rated as 30 percent disabling.  Post traumatic stress 
disorder is evaluated under the provisions of 38 C.F.R. Part 
4, Diagnostic Code 9411.  Under this code, prior to the 
amendments of November 7, 1996, a 30 percent rating for post 
traumatic stress disorder was warranted when there existed 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

The next higher rating of 50 percent rating was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels was so reduced as to result 
in considerable industrial impairment.  

A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).  

A 100 percent rating was assigned when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

As amended effective November 7, 1996, the rating criteria 
provide for a 30 percent rating where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

For the reasons to be discussed below, an increased initial 
rating in excess of 30 percent is not warranted for the 
period from the effective date of the claim to September 30, 
1998.  Thereafter, a total (100 percent) rating is warranted.  

Considering first the time period from the effective date of 
the claim, July 10, 1996, to the present, the evidence of 
record does not support an increased initial rating in excess 
of the veteran's assigned 30 percent under either the old or 
the new rating criteria.  His ability to establish and 
maintain effective or favorable relationships with people was 
not considerably impaired, and his psychoneurotic symptoms 
did not result in reliability, flexibility, and efficiency 
levels so reduced as to result in considerable industrial 
impairment.  At the time the veteran initially filed his 
claim, he had worked as a state employee for the past 20+ 
years.  Additionally, according to the October 1996 VA 
psychiatric examination report, he had been married for 
approximately 15 years.  On objective examination in October 
1996, he was fully oriented, but with a depressed mood.  He 
denied any suicidal or homicidal intent.  The examiner 
described the veteran as competent to handle his own 
financial affairs.  His post traumatic stress disorder was 
described as mild, and a Global Assessment of Functioning 
(GAF) score of 70 was assigned.  The Global Assessment of 
Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 
61 to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  

VA outpatient treatment records from 1995 to 1999 portray the 
veteran as exhibiting definite impairment, but otherwise able 
to function independently.  According to a February 1996 
intake evaluation, the veteran was without a history of legal 
difficulties, and did not abuse alcohol or drugs.  He had 
previously been active in a number of veterans' 
organizations, but was beginning to withdraw from those 
activities.  Outpatient records also reflect his involvement 
with a Cub Scout troop.  On examination, he was again fully 
alert and oriented, without psychotic thoughts, 
hallucinations, or delusions.  He was noted to have problems 
with anxiety, anger, and depression, but these dated back to 
childhood and his relationship with his mother, who he 
described as erratic and emotionally abusive.  His subsequent 
experiences in Vietnam may have increased his anger and 
depression, however.  Overall, the preponderance of the 
evidence is against a finding of considerable impairment in 
the veteran's ability to establish and maintain effective or 
favorable relationships with people, and a reduction in 
efficiency levels so as to result in considerable industrial 
impairment.  

The veteran has also failed to meet the criteria for a 50 
percent rating under the new criteria for post traumatic 
stress disorder.  While his affect has been described as 
depressed, it has not been described as flattened.  Likewise, 
the veteran, although he tends to ramble, has not exhibited 
circumstantial, circumlocutory, or stereotyped speech; at all 
times of record, he has been able to converse in a logical, 
coherent manner.  While the veteran has reported intermittent 
panic attacks, these have not been reported at a frequency of 
once per week.  Additionally, his anxiety prior to 1998 was 
attributed to having his mother into a nursing home, 
according to the October 1996 VA psychiatric examination 
report.  Regarding memory impairment and difficulty in 
performing complex tasks prior to September 1998, he was able 
to give "detailed accounts," during his October 1996 
psychiatric examination, of his Vietnam experiences, and was 
also able to submit a detailed statement to the VA 
documenting his military experiences.  Likewise, the 
veteran's judgment is not impaired, as he has no history of 
legal problems, and does not take recreational drugs or abuse 
alcohol.  While the veteran experienced disturbances of mood 
and motivation prior to 1998, he was able to maintain 
employment as well as involvement in various social 
organizations, including veterans' organizations and the Boy 
Scouts.  Also, he was, as is noted above, able to maintain 
employment until September 1998.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required only one period of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, at least prior to the veteran's discontinuing work in 
September 1998.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

Subsequent to September 1998, the veteran's medical history 
indicates an inability to maintain gainful employment.  The 
State of Florida determined that the veteran was totally 
disabled from work prior to his last official workday on 
September 30, 1998.  According to a January 1999 physician's 
report filed with the State of Florida by P.C.D., M.D., the 
veteran was unable to work, due primarily to post traumatic 
stress disorder, with secondary diagnoses of obsessive-
compulsive disorder, panic disorder, major depression, sleep 
apnea, diabetes, and chronic low back pain.  The doctor has 
treated the veteran since 1995, and personally examined him 
on several occasions.  Dr. D. certified, based on his 
examination of January 1, 1999, that the veteran as severely 
limited in functional capacity, permanently incapable of any 
kind of work, and totally and permanently disabled from 
gainful employment.  

A second January 1999 medical evaluation of the veteran was 
prepared by E.K.B., M.D., as part of the veteran's medical 
retirement from state employment.  Dr. B. indicated she had 
treated the veteran from 1997 to 1999, and confirmed a 
primary diagnosis of post traumatic stress disorder.  She 
described the veteran as "very difficult to treat, little to 
no progress."  She also certified that he was severely 
limited in functional capacity, permanently incapable of any 
kind of work, and totally and permanently disabled from 
gainful employment.  

In a subsequent September 2002 VA psychiatric examination, 
his chronic anxiety was described as "associated" with his 
post traumatic stress disorder, and the cumulative effect of 
his psychiatric disorders resulted in a GAF score of 40, 
indicative of major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood.  See 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

Based on the above, and in light of 38 C.F.R. §§ 4.3 and 4.7, 
the evidence shows that the veteran was unable to maintain 
gainful employment subsequent to September 30, 1998.  
Therefore, under the rating criteria for post traumatic 
stress disorder in effect prior to November 1996, a total 
(100 percent) rating is warranted.  




ORDER

For the period from the effective date of the claim to 
September 30, 1998, an initial rating in excess of 30 percent 
for the veteran's post traumatic stress disorder is denied.  

For the period from September 30, 1998 onward, a total (100 
percent) rating for the veteran's post traumatic stress 
disorder is warranted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

